Title: From Alexander Hamilton to Jonathan Cass, 11 October 1799
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            Trenton October 11 1799
          
          You are informed that you are to superintend a Recruiting Party in the State of Delaware. Lt. Blake of the first Regiment is appointed to act as Pay & Quarter Master to this party and will be found supplied with money for the purpose which he will disburse to the Recruiting Officers according to your orders, and with cloathing & other articles—Two companies are to be raised in the first instance & for this purpose the State of Delaware is to be divided into two subdistricts of which New the Counties of New Castle & Kent will form one and the residue of the state the other—one company to be recruited in one and the other in the other. Herewith are six copies of recruiting instructions. That which is marked A will serve as a model for filling the Blanks in the others.
          Sundry Officers whose names for want of my papers I cannot now mention are directed to repair to Wilmington and there report themselves to you.
          As soon as you are advised that money cloathing &c have been furnished, you will set put the business in motion.
          John Elliot of Wilmington is contractor for the State of Delaware. He is to supply provisions Quarters fuel forage straw stationary and medical assistance. You will take the necessary arrangements with him—The Adjutant General will transmit the form of a monthly return & an improved form of a weekly one which are to be observed.
          With great consideratn I am Sr Yr Obed st
          
            P.S on recollection, it occurs that Asa Freeman is Contractor for the Town of Dover & James Caldwell for Christiana Bridge. You will arrange with them accordingly
          
        